Case 2:15-cv-01309-RSL Document 95-1 Filed 01/13/20 Page 1 of 3

 

1 William G. Fig, WSBA 33943 Judge Robert S. Lasnik
wfig@sussmanshank.com
2 SUSSMAN SHANK LLP
1000 SW Broadway, Suite 1400
3 Portland, OR 97205
Telephone: (503) 227-1111
4 Facsimile: (503) 248-0130
5 Attorneys for Defendants Green Tree Servicing LLC
6 and Federal Home Loan Mortgage Corp.
7
8 IN THE UNITED STATES DISTRICT COURT
9 FOR THE WESTERN DISTRICT OF WASHINGTON
10 SEATTLE DIVISION
11 MICHAEL THOMAS, ) Case No. 2:15-cv-01309-RSL
)
2 Plaintiff, ) [RROPOSEDFORDER DISMISSING
B Vv. ) ENJOINED CLAIMS AGAINST GREEN
) TREE SERVICING LLC (nka DITECH
14 ) FINANCIAL LLC)
GREEN TREE SERVICING LLC, and FEDERAL)
HOME LOAN MORTGAGE CORP. (“FREDDIE )
15 99
MAC”) )
)
16 Defendants. )
17
18 Pursuant to FRCP 54(b), the stipulation of the parties, by and through their counsel of
19 record, and the Court finding that there is no just reason to delay dismissing the enjoined claims
20 against Green Tree Servicing LLC (nka Ditech Financial LLC) (“Ditech”), it is HEREBY
21 ORDERED that plaintiff's Fifth Claim for Relief against Ditech (Outrage) is dismissed without
22 prejudice and without costs, disbursements or attorney fees awarded to any party. In addition, all
23 claims by plaintiff for monetary relief in his First, Second, Third, Fourth and Sixth Claims for
24 Relief against Ditech are dismissed without prejudice and without costs, disbursements or attorney
25 fees awarded to any party. Any claims for non-monetary relief in plaintiff's First, Second, Third,
26 Fourth and Sixth Claims for Relief against Ditech remain in place and all claims against Federal
ORDER DISMISSING ENJOINED CLAIMS SUSSMAN SHANK LLP
AGAINST GREEN TREE SERVICING LLC (nka DITECH 1000 SW BROADWAY Suite 14nd

FINANCIAL LLC) — Page 1 PORTLAND, OREGON 97205-3089

TELEPHONE (503) 227-1111
FACSIMILE (503) 248-0130
Case 2:15-cv-01309-RSL Document 95-1 Filed 01/13/20 Page 2 of 3

 

 

 

 

1 Home Loan Mortgage Corporation also remain in place. The dismissal of plaintiffs claims is
2 without prejudice to plaintiff's claims in Ditech’s bankruptcy action.
3 a _
4 Dated: lan, 15 , 2020.
5
(Mt Say
7 The Honorable Robert Lasnik
8
9 Presented By:
10 SUSSMAN SHANK LLP
11
v2 By /s/ William G. Fig
William G. Fig, WSBA 33943
B wfig(@sussmanshank.com
Attorneys for Defendants Green Tree Servicing LLC
14 and Federal Home Loan Mortgage Corp.
15 Agreed to By:
16 HENRY & DEGRAAFF, P.S.
1
7 By // Christina L. Henry
18 Christina L. Henry, WSBA #31273
chenry@hdm-legal.com
19 Attorney for Plaintiff
20
21
22
23
24
25
26
ORDER DISMISSING ENJOINED CLAIMS SUSSMAN SHANK LLP
AGAINST GREEN TREE SERVICING LLC (nka DITECH AOUTSWERGROWAY. SUmTe ico
FINANCIAL LLC) — Page 2 PORTLAND, OREGON 97205-3089
TELEPHONE (503) 227-1111

FACSIMILE (503) 248-0130
